—Order, Supreme Court, New York County (Peter Tom, J.), entered October 9, 1992, which granted plaintiff’s motion to dismiss the affirmative defense of the statute of limitations and denied defendants’ cross-motion to dismiss the complaint based upon this defense, unanimously affirmed, without costs.
CPLR 205 (a) is a remedial statute and where a defendant is given timely notice of the nature of the claim in a prior action brought by the wrongly named party, the benefit of that statute will be applied unless the prior action was dismissed for the reasons specifically stated in CPLR 205 (a) (see, Carrick v Central Gen. Hosp., 51 NY2d 242). Concur—Rosenberger, J. P., Ellerin, Ross and Asch, JJ.